          Case 1:18-cv-00169-LY Document 29 Filed 03/01/19 Page 1 of 7



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS                                ;
                                                                                              ';
                                   AUSTIN DIVISION

MARTHA GONZALEZ, INDIVIDUALLY                     §
AND ON BEHALF OF ALL OTHERS                       §
               PLAINTIFF,                         §
                                                  §
V.                                                §       CIVIL NO. 1:18-CV-169-LY
                                                  §
CORECIVIC, INC.,                                  §
                      DEFENDANT.                  §


                                            [I)   1   0

       Before the court are Defendant Corecivic' s Motion to Dismiss filed June 8, 2018 (Doe. #18);

Plaintiff' s Opposition to Defendant's Motion to Dismiss and Alternative Motion for Leave to Amend

filed July 24, 2018 (Doe. #23); Plaintiff's Notice of Supplemental Authority in Opposition to

Defendant's Motion to Dismiss filed August 29, 2018 (Doe. #26); Defendant Corecivic's Reply in

Support of Motion to Dismiss filed August 30, 2018 (Doe. #27); and Defendant Corecivic's

Resposne to Plaintiff's Alternative Motion for Leave to Amend filed August 30, 2018 (Doe. #28).

Having considered the motion, responses, replies, and supplemental authority, the court concludes

that the motion to dismiss should be denied for the reasons to follow.

                                      I. BACKGROUND

       Plaintiff Martha Gonzalez, a Mexican national, alleges that she illegally entered the United

States in May 2016, voluntarily surrendering to immigration officials. Gonzalez was taken into

custody by the Bureau of Immigration and Customs Enforcement ("ICE"), and detained at the Laredo

Detention Center, in Laredo, Texas, and the T. Don Hutto Residential Center, in Taylor, Texas,

pending her deportation proceedings. These detention centers are owned and operated by Defendant
          Case 1:18-cv-00169-LY Document 29 Filed 03/01/19 Page 2 of 7



CoreCivic, Inc. for the benefit of the United States of America and ICE, detaining immigrants in the

country illegally, asylum seekers, green card holders, and those awaiting immigration hearings.

        Gonzalez contends that during her detention she was paid only $1 or $1.50 per day to clean

pods, work in the kitchen, sort laundry, and perform other duties under threat of punishment,

including but not limited to lockdown and solitary confinement. Gonzalez further alleges that other

detainees were forced to work without pay. Gonzalez alleges that if detainees refused to work

CoreCivic threatened them with confinement, physical restraint, substantial and sustained

restrictions, deprivation, violation of their liberty, and solitary confinement, including the denial or

delay of hygiene products. Those who did work were provided items without any delay or hassle.

        Gonzalez filed her complaint on behalf of herself and all other persons similarly situated.

The putative class is define as "[a]ll civil immigration detainees who performed labor for no pay or

at a rate of compensation of $1.00 to $2.00 per day for work performed for CoreCivic at any

detention facility owned or operated by it from February 20, 2007 to the applicable opt-out date,

inclusive." Gonzalez's complaintraises the following three claims: (1) a violation of the Trafficking

Victims Protection Act, 18 U.S.C.    §   1589; (2) negligence; and (3) unjust enrichment. Gonzalez

seeks declarative and injunctive relief, as well as restitution, compensatory, treble, and punitive

damages, and disgorgement of profits.

                                  II. STANDARD OF REVIEW

       Federal Rule of Civil Procedure Rule 1 2(b)(6) allows for dismissal of an action "for failure

to state a claim upon which relief can be granted." Although a complaint attacked by a Rule 1 2(b)(6)

motion does not need detailed factual allegations, in order to avoid dismissal, the plaintiff's factual

allegations "must be enough to raise a right to relief above the speculative level."   Bell At!. Corp.   v.




                                                  2
          Case 1:18-cv-00169-LY Document 29 Filed 03/01/19 Page 3 of 7



Twombly, 550 U.S. 544, 555 (2007); see also Cuvillier v. Taylor, 503 F.3d 397,401(5th Cir. 2007).

A plaintiff's obligation "requires more than labels and conclusions, and a formulaic recitation ofthe

elements of a cause of action will not do." Id. The Supreme Court expounded on the Twombly

standard, explaining that a complaint must contain sufficient factual matter to state a claim to relief

that is plausible on its face. Ashcroft   v.   Iqbal, 556 U.S. 662, 677 (2009). "A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged." Id. In evaluating a motion to

dismiss, the court must construe the complaint liberally and accept all of the plaintiff's factual

allegations in the complaint as true. See In re Katrina Canal Breaches Litig., 495 F.3d 191,205 (5th

Cir. 2009).

                                          III. ANALYSIS

        Pursuant to the Trafficking Victim Protection Act ("TVPA"), "{w]hoever knowingly provides

or obtains the labor or services of a person by any one of, or by any combination          of' various
impennissible means, including by means of "any scheme, plan, or pattern intended to intended to

cause the person to believe that, if that person did not perform such labor or services, that person or

another person would suffer serious harm or physical restraint." 18 U.S.C.         §   1589(a) (2015).

Section 1595 permits "an individual who is a victim of a violation of [section 1589]" to bring "civil

action against the perpetrator (or whoever knowingly benefits, financially or by receiving anything

of value from participation in a venture which that person knew or should have known has engaged

in an act in violation of this chapter)." 18 U.S.C.     §   1595.

       CoreCivic' s motion to dismiss asserts first that the TVPA does not extend to labor performed

by immigration detainees held in a private detention center.         CoreCivic argues that a literal


                                                    3
          Case 1:18-cv-00169-LY Document 29 Filed 03/01/19 Page 4 of 7



application of sections 1589 and 1595 would go far beyond Congress's stated intent and suggests

that purpose of the TVPA is "to deter human trafficking, punish human traffickers, and protect

victims of human trafficking of slavery," and that "Congress did not intend to criminalize labor by

detainees in lawful custody." CoreCivic further argues that it would be both extreme and absurd to

apply a forced labor statute to lawfully-detained civil-immigration detainees.

        Because neither ICE nor CoreCivic transported Gonzalez across national borders, CoreCivic

asserts that section 1589 should not apply. CoreCivic argues that section 1589's use of "whoever"

excludes the federal government, see    1   U.S.C.   §   1   (2016), and thus excludes private detention

centers performing a "federal function," such as detention. See Doe v. United States, 831 F .3 d 309,

316(5th Cir. 2016) (determining that CoreCivic, then known as Corrections Corporation ofAmerica,

"in housing alien detainees according to ICE specifications, [was] performing a federal function" and

thus susceptible to 1983 claims).

       CoreCivic seeks for the court to read Congress's purpose, evident from TVPA's

congressional findings, into the statute. Hqwever, "[t]he preeminent canon of statutory interpretation

requires us to 'presume that [the] legislature says in a statute what it means and means in a statute

what it says there.' " BedRoc Ltd., LLC v. United States, 541 U.S. 176, 183 (2004) (alteration in

original) (quoting Conn. Nat. Bank v. Germain, 503 U.S. 249, 253-54 (1992)). If the statutory text

is unambiguous, the inquiry ends there. See id..


       CoreCivic's argument fails to identify any ambiguity in the language or exceptional

circumstances to depart from the plain language of the statute. The Sixth Circuit addressed a similar

argument in United States v. Callahan, 801 F.3d 606(6th Cir. 2015). This court finds the Callahan




                                                     4
          Case 1:18-cv-00169-LY Document 29 Filed 03/01/19 Page 5 of 7



opinion's reasoning and conclusion persuasive. There is no ambiguity in section 1589, and this court

will not read congressional findings into the statute. See Callahan, 801 F.3d at 617-18.

        CoreCivic next argues that the complaint fails to allege facts sufficient to state a claim under

the TVPA. Taking the factual allegations as true, the complaint alleges that CoreCivic had a policy

of forcing detainees to perform labor or services and if the detainees refused then they would be

subject to solitary confinement, denial of benefits and services, and physical threats. Courts have

long recognized that "solitary confinement bears 'a further terror and peculiar mark of infamy.'"

Davis v. Ayala, 135 S. Ct. 2187,2209 (2015) (Kennedy, J., concurring) (quoting In re Medley, 134

U.S. 160, 170(1890). Solitary confinement alone constitutes serious harm, which Congress defined

to include psychological harm. See 18 U.S.C.       §   1   589(c)(2). Thus, the court finds that solitary

confinement, or the threat of solitary confinement, sufficiently alleges the means to achieve forced

labor, and the court therefore concludes that Gonzalez has sufficiently stated a claim for a TVPA

violation sufficient to overcome the motion to dismiss.

        CoreCivic next argues that Gonzalez cannot assert a private cause of action prior to

Congress's 2008 TVPA amendment. CoreCivic contends that Congress did not give the amendment

retroactive effect and, therefore, any liability under the "financial benefit" prong of section 1595 can

only attach to conduct after the effective date of the amendment, December 23, 2008. Therefore,

CoreCivic argues, Gonzalez's claims before December 23, 2008 must fail. The Fourth Circuit

addressed this issue in Cruz v. Maypa, 773 F.3d 138 (4th Cir. 2014). Before the 2008 amendment,

CoreCivic was not liable because the "financial benefit" element cause of action did not exist. After

the amendment, however, CoreCivic could be found liable. Because CoreCivic can be found liable

only after the amendment, the 2008 amendment shall not apply retroactively barring Congress's clear
          Case 1:18-cv-00169-LY Document 29 Filed 03/01/19 Page 6 of 7



intent to do so. The court's review of the amendment reveals no clear intent to apply retroactively.

See Cruz, 773 F.3d at 144. Therefore, the court concludes that Gonzalez may only bring claims

under the "financial benefit" prong for violations ofthe TVPA after the 2008 amendment's effective

date.


        Finally, CoreCivic argues that Gonzalez's derivative claims for negligence and unjust

enrichment should be dismissed because her claim under the TVPA is not viable.                Having

determined that Gonzalez's claim under the TVPA survives the motion to dismiss, the court

concludes that the derivative claims also survive at this time. As to CoreCivic' s additional argument

that Gonzalez's unjust enrichment claim should be dismissed because other equitable relief exists

through Gonzalez's other claims, the court disagrees. Gonzalez has allege that CoreCivic coerced

detainees to provide labor to CoreCivic, that CoreCivic benefitted from that labor, and that allowing

CoreCivic to keep that benefit would be unjust. The court does not find at this time that Texas

would not recognize an unjust enrichment claim under these circumstances.                See Excess

Underwriters at Lloyd's v. Frank's Casing Crew & Rental Tools, Inc., 246 S.W. 3d 42, 49 (Tex.

2008); In re Kellogg Brown & Root, Inc. 165 S.W.3d 732, 740 (Tex. 2005) (holding quantum meruit

to be equitable theory of recovery intended to prevent unjust enrichment when there is implied

agreement to pay for benefits received). Therefore, the court will deny CoreCivic's motion to

dismiss Gonzalez's negligence unjust enrichment claims.
          Case 1:18-cv-00169-LY Document 29 Filed 03/01/19 Page 7 of 7



                                      IV.   CONCLUSION

       IT IS   THEREFORE ORDERED that Defendant Corecivic's Motion to Dismiss filed June

8, 2018 (Doe. #18) is DENIED.1

       IT IS   FURTHER ORDERED that the parties are to submit to the court a Proposed Agreed

Scheduling Order, in accordance with Federal Rule of Civil Procedure 26(f), that follows the form

scheduling order of this court located on the website for the United States District Court for the

Western District of Texas (www.txwd.uscourts.gov), the "Forms" tab, "Civil," "Austin Division,"

"Proposed Scheduling Order for Judge Yeakel," on or before March 22, 2019.

       SIGNED this              day of March, 2019.




                                                ITED STA ES D STRICT JUDGE




        The court's conclusion that Gonzalez has plausibly stated allegations to overcome
CoreCivic's motion to dismiss does not guarantee that Gonzalez's claims will ultimately prevail.
Gonzalez bears the heavy burden ofproducing evidence that supports the reasonable conclusion that
CoreCivic threatened Gonzalez with a serious risk of harm if she did not persist as a laborer.

                                               7
